717 S.E.2d 390 (2011)
STATE
v.
Adrian O'Bryan SANDERS.
No. 292P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Thomas O. Lawton, III, Assistant Attorney General, for State of North Carolina.
Adrian O'Bryan Sanders, Polkton, for Sanders, Adrian O'Bryan.
Rick Shaffer, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 19th of July 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."